JUDGE HARDIN
delivered the opinion on the majority op the court,
Judges ROBERTSON and PETERS concurring, and Ohiep Justice WILLIAMS dissenting:
On tlie 4th of March, 1854, Thomas S. Moberly and wife conveyed a dwelling-house and lot, containing two. and a half acres of ground, to' Jonas Griggs, James Owens, John Marsh, and Hamilton Norris, for the consideration of two hundred and twenty-five dollars. The property was situated near the house of religious worship of a congregation of the Methodist Episcopal Church, South, of which the grantees in said conveyance were members, at or near a place called Texas, in Madison county.
The object of the purchase appears to have been, that the property should be used as a parsonage, and occupied as a residence by the minister in charge of said congregation; and in pursuance of some parol agreement, the price which was paid to Moberly was mostly raised by contributions and refunded to Griggs, Qwens, Marsh, and Norris; and from the purchase of the property until about the year 1865, it continued to be so held and used, except during some short intervals. When it was not occupied by the preacher of the congregation, it was rented out; but the property does not appear to have been purchased or held for the use of the church generally, or of the conference or circuit to which that particular congregation was attached, but specially for. the use of that congregation as a residence for its minister, who was required annually to account for the use *404of it, as so much paid him of his salary by the congregation.
During the recent civil war, the congregation of said church, at Texas, became disrupted, and about sixty-five of its members, including Griggs, Owens, and Norris, severed their relations with the Methodist Episcopal Church, South, and erected a new house of worship, at which they organized themselves as a congregation in connection with the Methodist Episcopal Church of the United States. Their withdrawal left only about thirty-seven members of the old congregation, who continued to adhere to the Methodist Episcopal Church, South, and kept up their organization and retained the exclusive control of the old fiouse of worship. In the meantime, ■however, Griggs, Owens, and Norris (Marsh having removed from the State), asserting claim to the jmrsonage and lot under the deed from Moberly, obtained the possession of the property, and denied the right of those who remained of the old congregation to use or control it.
The appellants, as trustees of the old congregation, brought this action, seeking a judgment for the recovery of the property and a conveyance of the title, which was resisted by the defendants.
The circuit court, regarding the plaintiffs’ claim to recover the property, as within the interdiction of the statute of frauds, adjudged that they were not entitled to further relief than to have restitution of so much of the money originally paid for the property as had been ■contributed by the plaintiffs and those they represented; .and from that judgment this appeal is prosecuted.
As we construe the facts of this case, we do not regard .the claim of the old congregation as resting on a contract, the enforcement of which is prohibited by the statute referred to. But the purchase and appropriation of *405the property as a home for the minister of that congregation, whoever he might be, according to the rules and discipline of the religious denomination with which the congregation was connected, was a dedication of the property to the use and benefit of all those who then composed that organized congregation, or might constitute it thereafter. And the doctrine is well settled, and has been long and uniformly recognized, that a dedication of land for public purposes may be made by parol, and be established, by parol evidence. (Trustees of Dover vs. Fox, 9 B. Mon., 200; Wickliffe vs. City of Lexington, 11 B. Mon., 155; The Town of Pawlet vs. Clark, et al., 9 Cranch., 292; City of Cincinnati vs. The Lessees of White, 6 Peters, 431.)
The reason for exempting a dedication of property from the rules of law applicable to a contract of sale, seems mainly to be, that, while in the latter case there is a transmission of right, from a vendor to a vendee, in whom the title can vest, a dedication consists in devoting it to the use of the public generally, or of some particular class or society. And it is immaterial to the validity of the grant whether it be gratuitous or for compensation, or whether the object be to subserve public convenience, as by the donation of ground for a street or a highway, or a charitable or religious purpose, in the appropriation of ground for a cemetery or church, or, as in this case, a residence for the minister of a particular congregation, as one of the means of procuring his services. Nor does it seem to be essential that the title be vested to the use intended, as the fee may remain in abeyance for want of a grantee capable of taking. But the validity of the dedication does not depend on this: it will preclude the party making the appropriation from reasserting any right over the land- — at all events, so long as it remains subject to the use to which it was *406made. (City of Cincinnati vs. The Lessees of White, supra.)
But, for obvious reasons, a dedication made, as in this case, for the use and benefit of a particular organized community or society, must be restricted in its enjoyment to the purpose for which it was made, and cannot be diverted to another and different object, unless, by the division or disruption of that community or society, a partition or apportionment of the property is authorized by express law.
Although the appellees, and those who withdrew with them from the old organization at Texas, were, while they remained, a majority of that body, when they severed their relations with it, and with the aggregate Methodist Episcopal Church, South, of which it was a part, they ceased to be members of the community to whose use the property was devoted; unless, by their withdrawal together, and reorganization as a. congregation in connection with the Methodist Episcopal Church of the United States, they so retained their identity and unity as a party in the division of the society as to preserve their former rights in it, according to the fourth subdivision of section 3 of chapter 14 of the Revised Statutes, which provides, that “in case a schism or division shall take place in a society, the trustees shall permit each party to use the church and appurtenances for divine worship a part of the time, proportioned to the members of each party.”
Did the withdrawal and reorganization of the appellees, and those co-operating with them, constitute' a schism or division in the society according to the intent and meaning of the statute, or was it a mere reduction of its members, as if the withdrawing members had separately withdrawn or been expelled ?
*407A schism, is defined by lexicographers to mean, “ in a general sense, division or separation; but appropriately, a division or separation in a church or denomination of Christians, Occasioned by diversity of opinions; breach of unity among people of the same religious faith.” And it is used in the statute in connection with the word “ division,” which certainly imports no more than a separation of the society into two parts, without any change of faith or ulterior relations.
But the meaning of the statute is further indicated by the requirement that “the trustees shall permit, each party to use the church and appurtenances,” &c., clearly contemplating a division of a society on account of differences among themselves, without any disruption of the relations of either party to the denomination of Christians with which the whole society was connected. And this is our construction of the statute. Independent of authority on the subject, there are reasons which seem to sustain this conclusion so patent as to render their elaboration useless. An opposite construction of the statute must inevitably lead to a recognition of the right of any part of a religious society to discard its faith, doctrine, and organization, and affiliate with any antagonistic sect, or stand aloof from all established religious denominations, and still be entitled to share equally with their former brethren in the use of their church property, provided they shall not have been excommunicated for immorality, which, by a provision of the statute,-would terminate the rights of excluded members.
It is said, that although the appellees and their associates withdrew from the society at Texas, they were still Methodists, and that they united with the Methodist Episcopal Church of the United States; but *408it is proved in this record, and a fact, moreover, which this court knows judicially as a part of the ecclesiastical history of this country, that, since the year 1845, that body, and the Methodist Episcopal Church, South, have been distinct, separate, and independent organizations.
But the question we are-considering has been heretofore substantially decided by this court. In the case of Shannon et al. vs. Frost et al (3 B. Monroe, 253), one of the questions decided was, whether a part of a congregation of Baptists who had been expelled for alleged “ non-conformity and contumacy,” but against whom, as the opinion states, there was “ no proof of immoral conduct in either the popular, the ethical, or the biblical sense,” were still entitled to the use of the church for a time proportioned to their numbers, under the provisions of the act of 1814 (2 Digest, 1347); and the court held, that said statute did not apply to the case in any respect. One of-the provisions of the act was, that “if any schism or division shall take place in said congregation or church, for any other cause than the immorality of its members, nothing in this act shall be so construed as to authorize said trustees to prevent either of the parties so divided from using the house or houses of worship for the purposes of devotion a part of the time, proportioned to the numbers of each party. The court said, in the opinion referred to, that “ not being now members of the church to -whose use the ground was conveyed, the appellants seem no longer to be entitled to any beneficial interest in tjjat property, nor to any other right which this court can either enforce or recognize.” The whole tenor of the decision in that case shows that the conclusion of the court did not rest on the fact of expulsion, but upon the ground that the appellants had ceased to be members of the church.
*409While it is true that the property in controversy was not acquired in the usual form of conveyance recommended in the discipline of the Methodist Church, and in this and some other respects there is an apparent difference between the essential facts of this case and those of the cases of Gibson, &c., vs. Armstrong, &c. (7 B. Monroe, 481), and the case recently decided by this court of Humphrey, &c., vs. Burnside, &c., yet in this case, as in those, the property was, by the' nature of the terms and trusts on which it was acquired, appropriated to the use of the beneficiaries .as a local society of Methodists, governed by certain rules and discipline, which, in this case, were those of the Methodist Episcopal Church, South.
In the case of Gibson, &c., vs. Armstrong, &c., supra, this court, in considering the relations of the local society with the general church, as affecting the rights of individuals in property secured to its use, said, with reference to the rules, discipline, and laws of the Methodist Episcopal Church, thát “ we discover in them no sanction for the idea that a minority of one of the societies of the church, separating itself from the major or organized portion, and assuming at its own mere will a new and independent oi’ganization, can, in its corporate form, claim any right of occupying their former house of worship against the will of the remaining body, which, retaining the original organization, with the same officers and head, or their regularly appointed successors, and preserving the same position in the general organization, has, in point of fact, and in view of the law, these satisfactory evidences of its being the true society entitled to the use.”
And in Humphrey, &c., vs. Burnside, &c., lately decided (4 Bush, 215), the same principle is recognized and applied *410in the construction of section 3 of chapter 14 of the Revised Statutes; and with these decisions the case of Hadden, &c., vs. Chorn, &c., 8 B. Monroe, 70, is in harmony on this question.
The construction we have given to the fourth subdivision of said section of the statute seems to the majority of this coui't, the Chief Justice dissenting, to be not only according to the conclusive weight.of authority, but such as the language, of the statute itself requires; and while it may operate with apparent hardship in isolated cases, we do not doubt that an opposite construction would lead to the dismemberment of religious societies, and become a fruitful source of litigation and strife between their adhering and seceding members for the possession of property dedicated to their corporate use on one side, and its appropriation to different objects on the other.
We are of the opinion, therefore, that the appellees, and others who dissolved their connection with the society of which they were members, and the entire ecclesiastical body of which it was a part, and united with another and distinct religious organization, cannot be regarded as a party, within the meaning of the statute, occasioned by a schism or division of a society, and entitled to a proportion of the use of the property.
In considering this aspect of the case,, we have regarded the property in contest as appertaining to the church, although the statute more directly and certainly relates to houses of worship.
It seems to us the plaintiffs were entitled to a judgment, restoring to the congregation represented by them the control and use of the property in contest, for the purpose for which it was dedicated.
Wherefore, the Chief Justice dissenting, the judgment is reversed, and the cause remanded, with directions that a judgment be rendered in conformity to this opinion.